Exhibit 10.1
Execution Copy
SUPPORT AGREEMENT
     THIS SUPPORT AGREEMENT, dated as of July 2, 2009 (this “Agreement”), is
among Quest Resource Corporation, a Nevada corporation (“QRC”), Quest Midstream
Partners, L.P., a Delaware limited partnership (“QMLP”), Quest Energy Partners,
L.P., a Delaware limited partnership (“QELP”), and each of the unitholders of
QMLP listed on Schedule I hereto (each a “QMLP Investor” and collectively the
“QMLP Investors”).
     WHEREAS, on the date of this Agreement, QRC owns of record and
beneficially, and has the right to vote, (i) 3,201,521 outstanding common units
of QELP (such common units, together with any other common units of QELP
acquired by QRC by purchase or otherwise from the date hereof through the
termination of this Agreement, are collectively referred to herein as the
“Subject QELP Common Units”), (ii) 8,857,981 outstanding subordinated units of
QELP (the “Subject QELP Subordinated Units”), (iii) 35,134 outstanding Class A
subordinated units of QMLP (the “Subject QMLP Class A Subordinated Units”), and
(iv) 4,900,000 outstanding Class B subordinated units of QMLP (the “Subject QMLP
Class B Subordinated Units” and, together with Subject QMLP Class A Subordinated
Units, the “Subject QMLP Subordinated Units”). The Subject QELP Common Units,
the Subject QELP Subordinated Units and the Subject QMLP Subordinated Units
shall collectively hereinafter be referred to as the “QRC Subject Units”;
     WHEREAS, on the date of this Agreement, the QMLP Investors own of record
and beneficially, and have the right to vote, 3,417,568 outstanding common units
of QMLP (and each QMLP Investor owns the number of such common units set forth
beside such QMLP Investor’s name on Schedule I hereto) (collectively, the
“Investor Subject Units”);
     WHEREAS, on the date of this Agreement, Swank MLP Convergence Fund, LP,
Swank Investment Partners, LP, The Cushing MLP Opportunity Fund I, LP and The
Cushing GP Strategies Fund, LP (collectively, “Swank”) collectively own of
record and beneficially, and have the right to vote, 7.5% of the outstanding
membership interests of Quest Midstream GP, LLC, a Delaware limited liability
company (“QMGP”);
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
QRC, QMLP, QELP, QMGP, Quest Energy GP, LLC, a Delaware limited liability
company (“QEGP”), New Quest Holdings Corp., a Delaware corporation (“Holdco”),
Quest Resource Acquisition Corp., a Delaware corporation and a wholly-owned
direct subsidiary of Holdco (“QRC Merger Sub”), Quest Energy Acquisition, LLC, a
Delaware limited liability company and a wholly-owned direct subsidiary of
Holdco (“QELP Merger Sub”), Quest Midstream Acquisition Corp., a Delaware
corporation and a wholly-owned direct subsidiary of Holdco (“QMAC”), and Quest
Midstream Acquisition, LLC, a Delaware limited liability company and a
wholly-owned direct subsidiary of QMAC (“QMLP Merger Sub”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”; capitalized terms used herein but not otherwise

1



--------------------------------------------------------------------------------



 



defined shall have the meanings ascribed to them in the Merger Agreement),
pursuant to which, among other things, (i) QRC Merger Sub will be merged with
and into QRC, with QRC surviving as a wholly-owned subsidiary of Holdco (the
“QRC Merger”), (ii) QELP Merger Sub will be merged with and into QELP, with QELP
surviving as a wholly-owned subsidiary of Holdco (the “QELP Merger”), (iii) QMLP
Merger Sub will be merged with and into QMLP, with QMLP surviving as a
wholly-owned subsidiary of Holdco (the “QMLP Merger”), and (iv) promptly after
the Effective Time, QMGP will merge with and into QRC, with QRC as the surviving
entity (the “QMGP Merger”);
     WHEREAS, as a condition and inducement to QELP’s and QMLP’s willingness to
enter into the Merger Agreement, QRC is entering into this Agreement; and
     WHEREAS, as a condition and inducement to QELP’s and QRC’s willingness to
enter into the Merger Agreement, the QMLP Investors are entering into this
Agreement.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
SUPPORT AGREEMENT; GRANT OF PROXY
     Section 1.01 Support of QELP Merger by QRC.
     (a) QRC hereby agrees to vote (or cause to be voted) all Subject QELP
Subordinated Units and all Subject QELP Common Units (in each case to the extent
a unitholder vote is required and such units held by QRC are entitled to vote on
the subject matter) to approve and adopt the Merger Agreement, the QELP Merger
and the transactions contemplated by the Merger Agreement at any meeting of the
unitholders of QELP, at any adjournment or postponement thereof, and on every
action or approval by written consent of unitholders of QELP, at which the
Merger Agreement and the QELP Merger are submitted for the consideration and
vote of the unitholders of QELP.
     (b) QRC hereby agrees to vote (or cause to be voted) all Subject QELP
Subordinated Units and all Subject QELP Common Units (in each case to the extent
a unitholder vote is required and such units held by QRC are entitled to vote on
the subject matter) against any of the following actions (other than in
furtherance of the QELP Merger and the transactions contemplated by the Merger
Agreement): (i) approval or adoption of any QELP Alternative Proposal or any
transaction contemplated by such QELP Alternative Proposal, (ii) any
reorganization, recapitalization, dissolution, liquidation or winding up of
QELP, (iii) any material change in the capitalization of QELP or its partnership
structure, (iv) any sale of all or substantially all of the assets of QELP,
(v) any removal of QEGP as the general partner of QELP, (vi) any amendment of
the partnership agreement of QELP currently in effect or (vii) any other matters
which are intended, or could reasonably be expected to, impede, interfere with,
delay, postpone, discourage or adversely affect the QELP Merger or any of the
transactions contemplated by the Merger Agreement.

2



--------------------------------------------------------------------------------



 



     (c) QRC hereby agrees that any agreement binding on QRC (other than the
Merger Agreement) that could be construed to limit its rights to enter into this
Agreement, perform hereunder, or restrict QELP’s ability to consummate the QELP
Merger and the transactions contemplated by the Merger Agreement is hereby
amended, without any further action of any party, to the full extent necessary
to assure that entering into this Agreement and performance hereunder are
permitted under each such agreement without breach thereof; provided that if
such amendment requires the consent from a third party, QRC shall use its
reasonable best efforts to obtain such consent.
     Section 1.02 Support of QMLP Merger by QRC.
     (a) QRC hereby agrees to vote (or cause to be voted) all Subject QMLP
Subordinated Units to approve and adopt the Merger Agreement, the QMLP Merger
and the transactions contemplated by the Merger Agreement at any meeting of the
unitholders of QMLP, at any adjournment or postponement thereof, and on every
action or approval by written consent of unitholders of QMLP, at which the
Merger Agreement and the QMLP Merger are submitted for the consideration and
vote of the unitholders of QMLP.
     (b) QRC hereby agrees to vote (or cause to be voted) all Subject QMLP
Subordinated Units (to the extent a unitholder vote is required and such units
held by QRC are entitled to vote on the subject matter) against any of the
following actions (other than in furtherance of the QMLP Merger and the
transactions contemplated by the Merger Agreement): (i) approval or adoption of
any QMLP Alternative Proposal or any transaction contemplated by such QMLP
Alternative Proposal, (ii) any reorganization, recapitalization, dissolution,
liquidation or winding up of QMLP, (iii) any material change in the
capitalization of QMLP or its partnership structure, (iv) any sale of all or
substantially all of the assets of QMLP, (v) any removal of QMGP as the general
partner of QMLP, (vi) any amendment of the partnership agreement of QMLP
currently in effect (the “QMLP Partnership Agreement”) or (vii) any other
matters which are intended, or could reasonably be expected to, impede,
interfere with, delay, postpone, discourage or adversely affect the QMLP Merger
or any of the transactions contemplated by the Merger Agreement.
     (c) QRC hereby agrees that any agreement binding on QRC (other than the
Merger Agreement) that could be construed to limit its rights to enter into this
Agreement, perform hereunder, or restrict QMLP’s ability to consummate the QMLP
Merger and the transactions contemplated by the Merger Agreement is hereby
amended, without any further action of any party, to the full extent necessary
to assure that entering into this Agreement and performance hereunder are
permitted under each such agreement without breach thereof; provided that if
such amendment requires the consent from a third party, QRC shall use its
reasonable best efforts to obtain such consent.
     Section 1.03 Support of QMLP Merger by QMLP Investors.
     (a) Each QMLP Investor hereby agrees to vote (or cause to be voted) all its
Investor Subject Units to approve and adopt the Merger Agreement, the QMLP
Merger and the transactions contemplated by the Merger Agreement at any meeting
of the

3



--------------------------------------------------------------------------------



 



unitholders of QMLP, and at any adjournment or postponement thereof, and on
every action or approval by written consent of unitholders of QMLP, at which the
Merger Agreement and the QMLP Merger are submitted for the consideration and
vote of the unitholders of QMLP.
     (b) Each QMLP Investor hereby agrees to vote (or cause to be voted) all its
Investor Subject Units (to the extent a unitholder vote is required and the
units held by such QMLP Investor are entitled to vote on the subject matter)
against any of the following actions (other than in furtherance of the QMLP
Merger and the transactions contemplated by the Merger Agreement): (i) approval
or adoption of any QMLP Alternative Proposal or any transaction contemplated by
such QMLP Alternative Proposal, (ii) any reorganization, recapitalization,
dissolution, liquidation or winding up of QMLP, (iii) any material change in the
capitalization of QMLP or its partnership structure, (iv) any sale of all or
substantially all of the assets of QMLP, (v) any removal of QMGP as the general
partner of QMLP, (vi) any amendment of the partnership agreement of QMLP
currently in effect or (vii) any other matters which are intended, or could
reasonably be expected to, impede, interfere with, delay, postpone, discourage
or adversely affect the QMLP Merger or any of the transactions contemplated by
the Merger Agreement.
     (c) Each QMLP Investor hereby agrees that any agreement binding on the QMLP
Investors or any of them (including the Amended and Restated Investors’ Rights
Agreement, dated as of November 1, 2007 (the “Investors’ Rights Agreement”))
that could be construed to limit their respective rights to enter into this
Agreement, perform hereunder, or restrict QMLP’s ability to consummate the QMLP
Merger and the transactions contemplated by the Merger Agreement is hereby
amended, without any further action of any party, to the full extent necessary
to assure that entering into this Agreement and performance hereunder are
permitted under each such agreement without breach thereof; provided that if
such amendment requires the consent from a third party, the applicable QMLP
Investors shall use their respective reasonable best efforts to obtain such
consent. Without limiting the generality of the foregoing, each QMLP Investor
agrees that it will not exercise its right under Section 3(a) of the Investors’
Rights Agreement to require QMGP to effect a sale of QMLP.
     (d) Notwithstanding anything to the contrary in this Agreement, each QMLP
Investor hereby agrees that during the term of this Agreement, it will not, and
will cause its affiliates and Representatives not to, take any action, directly
or indirectly, to (i) amend the QMLP Partnership Agreement or take any other
actions to change the voting rights of the unitholders of QMLP in connection
with the QMLP Merger or any other transactions contemplated by the Merger
Agreement or (ii) create any impediment on its ability to vote its Investor
Subject Units in connection with the QMLP Merger or any other transactions
contemplated by the Merger Agreement.
     Section 1.04 Support of QMGP Merger by Swank. Swank hereby approves,
authorizes and consents to the QMGP Merger as contemplated by the Merger
Agreement and shall take any and all actions and execute and deliver any and all
documents necessary to effectuate the QMGP Merger as contemplated by the Merger
Agreement.

4



--------------------------------------------------------------------------------



 



     Section 1.05 Irrevocable Proxies.
     (a) QRC hereby irrevocably and unconditionally revokes any and all previous
proxies granted with respect to the QRC Subject Units with respect to the
matters described in Sections 1.01 and 1.02. By entering into this Agreement,
QRC hereby irrevocably and unconditionally (i) grants a proxy to the Chairman of
the Board of Directors of QEGP or his designee (the “QELP Units Designee”) as
QRC’s attorney-in-fact and proxy, with full power of substitution, for and in
QRC’s name, to vote, express, consent or dissent, or otherwise to utilize such
voting power on the matters described in, and consistent with the voting
requirements of Section 1.01 as the QELP Units Designee or its proxy or
substitute shall, in the QELP Units Designee’s sole discretion, deem proper with
respect to the Subject QELP Common Units and the Subject QELP Subordinated
Units, and (ii) grants a proxy to the Chairman of the Board of Directors of QMGP
or his designee (the “QMLP Units Designee” and together with the QELP Units
Designee, the “QRC Designees”) as QRC’s attorney-in-fact and proxy, with full
power of substitution, for and in QRC’s name, to vote, express, consent or
dissent, or otherwise to utilize such voting power on the matters described in,
and consistent with the voting requirements of Section 1.02 as the QMLP Units
Designee or its proxy or substitute shall, in the QMLP Units Designee’s sole
discretion, deem proper with respect to the Subject QMLP Subordinated Units. The
proxy granted by QRC pursuant to this Section 1.05(a) is coupled with an
interest and is irrevocable during the term of this Agreement and is granted in
consideration of QELP and QMLP entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses. QRC shall perform
such further acts and execute such further documents as may be required to vest
in the QRC Designees the sole power to vote the QRC Subject Units as and to the
extent provided for herein. Notwithstanding the foregoing, the proxy granted by
QRC shall be deemed to be revoked, without any further action of any party, upon
termination of this Agreement in accordance with its terms.
     (b) Each QMLP Investor hereby irrevocably and unconditionally revokes any
and all previous proxies granted with respect to its Investor Subject Units with
respect to the matters described in Section 1.03. By entering into this
Agreement, each QMLP Investor hereby irrevocably and unconditionally grants a
proxy to the Chairman of the Board of Directors of QEGP or his designee (the
“Investor Designee”) as such QMLP Investor’s attorney-in-fact and proxy, with
full power of substitution, for and in such QMLP Investor’s name, to vote,
express, consent or dissent, or otherwise to utilize such voting power on the
matters described in, and consistent with the voting requirements of,
Section 1.03 as the Investor Designee or its proxy or substitute shall, in the
Investor Designee’s sole discretion, deem proper with respect to such QMLP
Investor’s Investor Subject Units. The proxy granted by such QMLP Investor
pursuant to this Section 1.05(b) is coupled with an interest and is irrevocable
during the term of this Agreement and is granted in consideration of QELP and
QRC entering into this Agreement and the Merger Agreement and incurring certain
related fees and expenses. Each QMLP Investor shall perform such further acts
and execute such further documents as may be required to vest in Investor
Designee the sole power to vote such QMLP Investor’s Investor Subject Units as
and to the extent provided for herein. Notwithstanding the foregoing, the proxy

5



--------------------------------------------------------------------------------



 



granted by each QMLP Investor shall be deemed to be revoked, without any further
action of any party, upon termination of this Agreement in accordance with its
terms.
     Section 1.06 Pledge and Security Agreement. All obligations of QRC pursuant
to this Agreement are subject to QRC’s obligations under the Pledge and Security
Agreement, dated November 15, 2007, by QRC for the benefit of Royal Bank of
Canada (in its capacity as Administrative Agent and Collateral Agent) (the
“Pledge and Security Agreement”). If QRC is required to perform any of its
obligations hereunder and, at the time thereof, such performance would require a
consent under the Pledge and Security Agreement, QRC shall use its reasonable
best efforts to obtain such consent reasonably in advance of the time such
performance is required.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF QRC
     QRC hereby represents and warrants to QELP, QMLP and the QMLP Investors
that:
     Section 2.01 Authorization; Binding Effect. The execution, delivery and
performance by QRC of this Agreement and the consummation by QRC of the
transactions contemplated hereby are within the corporate powers of QRC and have
been duly authorized by all necessary corporate action. This Agreement has been
duly executed and delivered by QRC. This Agreement constitutes a valid and
binding agreement of QRC enforceable against QRC in accordance with its terms,
except insofar as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
     Section 2.02 Non-Contravention. The execution, delivery and performance by
QRC of this Agreement and the consummation by QRC of the transactions
contemplated hereby do not and shall not (i) violate any organizational
documents of QRC, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action (other
than any required filings under Sections 13 or 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) by any person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration or to a loss of any benefit to which QRC is entitled under any
provision of any agreement or other instrument binding on QRC, (iv) result in
the imposition of any Liens or claims on any asset of QRC or any of the QRC
Subject Units, other than the Liens created by this Agreement, or (v) violate
any other agreement, arrangement or instrument to which QRC is a party or by
which QRC (or any of its assets) is bound.
     Section 2.03 Ownership of QRC Subject Units. QRC is the record and
beneficial owner of, and has the right to vote, the QRC Subject Units, free and
clear of any Liens, other than the Liens set forth in the Pledge and Security
Agreement. Except for the obligations of QRC under the Pledge and Security
Agreement, none of the QRC Subject

6



--------------------------------------------------------------------------------



 



Units is subject to any voting trust or other agreement, arrangement or
instrument with respect to the voting of such QRC Subject Units.
     Section 2.04 Total Subject Units. Except as provided for in the limited
partnership agreements of QELP and QMLP currently in effect and the Investors’
Rights Agreement, and except for the QRC Subject Units and units owned of record
by QEGP and QMGP, QRC does not (a) beneficially own any (i) common units,
subordinated units or other partnership interests of QELP or securities of QELP
convertible into or exchangeable for any partnership interests of QELP, or
(ii) common units, subordinated units or other partnership interests of QMLP or
securities of QMLP convertible into or exchangeable for any partnership
interests of QMLP, or (b) have any option to purchase or rights to subscribe for
or otherwise acquire any securities of QELP or QMLP and has no other interest in
or voting rights with respect to any other securities of QELP or QMLP.
     Section 2.05 Reliance by QELP and QMLP. QRC understands and acknowledges
that each of QELP and QMLP is entering into the Merger Agreement in reliance
upon QRC’s execution and delivery of this Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF QMLP INVESTORS
     Each QMLP Investor hereby, severally and not jointly (subject to
Section 6.16), represents and warrants to QELP, QMLP and QRC that:
     Section 3.01 Authorization; Binding Effect. The execution, delivery and
performance by such QMLP Investor of this Agreement and the consummation by such
QMLP Investor of the transactions contemplated hereby are within the corporate
or similar powers of QMLP Investor and have been duly authorized by all
necessary corporate or similar action. This Agreement has been duly executed and
delivered by such QMLP Investor. This Agreement constitutes a valid and binding
agreement of such QMLP Investor enforceable against such QMLP Investor in
accordance with its terms, except insofar as such enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     Section 3.02 Non-Contravention. The execution, delivery and performance by
such QMLP Investor of this Agreement and the consummation by such QMLP Investor
of the transactions contemplated hereby do not and shall not (i) violate any
organizational documents of such QMLP Investor, (ii) violate any applicable law,
rule, regulation, judgment, injunction, order or decree, (iii) require any
consent or other action by any person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration or to a loss of
any benefit to which such QMLP Investor is entitled under any provision of any
agreement or other instrument binding on such

7



--------------------------------------------------------------------------------



 



QMLP Investor, (iv) result in the imposition of any Liens or claims on any asset
of such QMLP Investor or any of its Investor Subject Units, other than the Liens
created by this Agreement, or (v) violate any other agreement, arrangement or
instrument to which such QMLP Investor is a party or by which such QMLP Investor
(or any of its assets) is bound.
     Section 3.03 Ownership of Investor Subject Units. Such QMLP Investor is the
record and beneficial owner of, and has the right to vote, the number of
Investor Subject Units set forth beside such QMLP Investor’s name on Schedule I
hereto, free and clear of any Liens. None of such QMLP Investor’s Investor
Subject Units is subject to any voting trust or other agreement, arrangement or
instrument with respect to the voting of such Investor Subject Units.
     Section 3.04 Total Subject Units. Except for the Investor Subject Units set
forth beside such QMLP Investor’s name on Schedule I hereto, such QMLP Investor
does not (a) beneficially own any common units, subordinated units or other
partnership interests of QMLP or securities of QMLP convertible into or
exchangeable for any partnership interests of QMLP or (b) have any option to
purchase or rights to subscribe for or otherwise acquire any securities of QMLP
and has no other interest in or voting rights with respect to any other
securities of QMLP.
     Section 3.05 Reliance by QELP and QRC. Such QMLP Investor understands and
acknowledges that each of QELP and QRC is entering into the Merger Agreement in
reliance upon such QMLP Investor’s execution and delivery of this Agreement.
ARTICLE 4
COVENANTS OF QRC
     QRC hereby covenants and agrees that:
     Section 4.01 No Interference; No Transfers. Except pursuant to the terms of
this Agreement and subject to the Pledge and Security Agreement, QRC shall not,
without the prior written consent of QELP and QMLP (acting on the recommendation
of the Conflicts Committee of the Board of Directors of QEGP and QMGP,
respectively), directly or indirectly, (a) grant any proxies or enter into any
voting trust or other agreement or arrangement with respect to the voting of any
QRC Subject Units in a manner inconsistent with the terms of this Agreement,
(b) voluntarily take any action that would or is reasonably likely to (i) make
any of its representation or warranty contained herein untrue or incorrect in
any material respect or (ii) have the effect in any material respect of
preventing QRC from performing its obligations under this Agreement or (c)
voluntarily sell, assign, transfer, pledge, encumber or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the direct or indirect sale, assignment, transfer, pledge,
encumbrance or other disposition of, any QRC Subject Units (and its membership
interests in QEGP and QMGP) (including by operation of law) during the term of
this Agreement. For purposes of this Agreement, the term “sell” or “sale” or any
derivatives thereof shall include (i) a sale, transfer or disposition of record
or beneficial ownership, or both and (ii) a short sale with respect to

8



--------------------------------------------------------------------------------



 



the subject securities or substantially identical property, entering into or
acquiring a futures or forward contract to deliver the subject securities or
substantially identical property or entering into any transaction that has the
same effect as any of the foregoing.
ARTICLE 5
COVENANTS OF QMLP INVESTORS
     Each QMLP Investor hereby covenants and agrees that:
     Section 5.01 No Interference; No Transfers. Except pursuant to the terms of
this Agreement, such QMLP Investor shall not, without the prior written consent
of QELP and QRC, directly or indirectly, (a) grant any proxies or enter into any
voting trust or other agreement or arrangement with respect to the voting of any
Investor Subject Units in a manner inconsistent with the terms of this
Agreement, (b) voluntarily take any action that would or is reasonably likely to
(i) make any of its representation or warranty contained herein untrue or
incorrect in any material respect or (ii) have the effect in any material
respect of preventing such QMLP Investor from performing its obligations under
this Agreement or (c) voluntarily sell, assign, transfer, pledge, encumber or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect sale, assignment, transfer,
pledge, encumbrance or other disposition of, any Investor Subject Units (and,
with respect to Swank, its membership interests in QMGP) (including by operation
of law) during the term of this Agreement.
     Section 5.02 Other Offers. Except as permitted by the Merger Agreement,
each QMLP Investor shall not, directly or indirectly, (a) initiate, solicit,
encourage (including by providing information) or knowingly facilitate any
inquiries, proposals or offers with respect to, or the making or completion of,
a QMLP Alternative Proposal, (b) engage or participate in any negotiations
concerning, or provide or cause to be provided any non-public information or
data relating to, QMLP and its Subsidiaries, in connection with, or have any
discussions with any person relating to, an actual or proposed QMLP Alternative
Proposal, or otherwise encourage or facilitate any effort or attempt to make or
implement a QMLP Alternative Proposal, (c) endorse or recommend any QMLP
Alternative Proposal, (d) endorse or recommend or execute or enter into, any
letter of intent, agreement in principle, merger agreement, acquisition
agreement, option agreement or other similar agreement relating to any QMLP
Alternative Proposal or (e) propose or agree to do any of the foregoing.
     Section 5.03 Disclosure of Interest. Each QMLP Investor hereby agrees to
permit QELP, QMLP or QRC, as applicable, to publish and disclose in the Form S-4
and the Proxy Statement/Prospectus (and any other announcement which may be
issued in accordance with the terms of the Merger Agreement) and any other
filing required with the Securities and Exchange Commission, NASDAQ or any other
foreign or United States governmental authority, such QMLP Investor’s identity
and the number of its Investor Subject Units and a description of such QMLP
Investor’s commitments under this Agreement and may make public a copy of this
Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     Section 6.01 Termination. This Agreement shall terminate upon the earliest
to occur of (a) the QMGP Effective Time, (b) the termination of the Merger
Agreement in accordance with its terms, (c) the execution and delivery of any
amendment to or waiver of a material term or condition of the Merger Agreement
in a manner adverse to QRC without the prior written consent of QRC and (d) the
execution and delivery of any amendment to or waiver of a material term or
condition of the Merger Agreement in a manner adverse to the QMLP Investors
without the prior written consent of the QMLP Investors holding a majority of
the Investor Subject Units. In the event of termination of this Agreement as
provided in this Section 6.01, this Agreement shall forthwith become void and
have no effect, without any liability or obligation on the part of any party to
this Agreement, other than this Article 6, each of which shall survive the
termination of this Agreement; provided, however, nothing herein will relieve
any party from liability for any willful breach engaged in prior to such
termination of any representation, warranty or covenant set forth in this
Agreement.
     Section 6.02 Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows:
if to QRC, at:
Quest Resource Corporation
210 Park Avenue
Suite 2750
Oklahoma City, Oklahoma 73102
Attention: President
Facsimile No.: 405-840-9897
with a copy, which shall not constitute notice for purposes hereof, to:
Stinson Morrison Hecker, LLP
1201 Walnut
Suite 2900
Kansas City, Missouri 64106
Attention: Patrick Respeliers
Facsimile No.: (816) 691-3495
if to QELP, at:

10



--------------------------------------------------------------------------------



 



Quest Energy Partners, L.P.
210 Park Avenue
Suite 2750
Oklahoma City, Oklahoma 73102
Attention: President
Facsimile No.: 405-840-9897
with a copy, which shall not constitute notice for purposes hereof, to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Scott J. Davis
                  William R. Kucera
Facsimile No.: (312) 701-7711
if to QMLP, at:
Quest Midstream Partners, L.P.
210 Park Avenue
Suite 2750
Oklahoma City, Oklahoma 73102
Attention: President
Facsimile No.: 405-840-9897
with a copy, which shall not constitute notice for purposes hereof, to:
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attention: Joshua Davidson
                 Laura Tyson
Facsimile No.: (713) 229-1522
if to QMLP Investors, to the address set forth beside each Investor’s name on
Schedule I hereto,
or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.
     Section 6.03 Assignment; Binding Effect; Benefit. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended

11



--------------------------------------------------------------------------------



 



to confer on any person other than the parties hereto or their respective heirs,
successors, executors, administrators and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
     Section 6.04 Entire Agreement. This Agreement and the schedules and
exhibits to this Agreement constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect thereto.
     Section 6.05 Amendments. To be effective, any amendment or modification
hereto must be in a written document each party has executed and delivered to
the other parties.
     Section 6.06 Governing Law. This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
conflicts of law provisions thereof that would cause the laws of any other
jurisdiction to apply.
     Section 6.07 Counterparts. This Agreement, and any amendment or
modification hereto, may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all of the parties hereto.
     Section 6.08 Headings. Headings of the Articles and Sections of this
Agreement are for the convenience of the parties only and shall be given no
substantive or interpretative effect whatsoever.
     Section 6.09 Definitions; Interpretation.
          (a) In this Agreement, unless the context otherwise requires, words
describing the singular number shall include the plural and vice versa, words
denoting any gender shall include all genders, and words denoting natural
persons shall include corporations, limited liability companies and partnerships
and vice versa. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” shall be deemed to mean “and/or.” The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by

12



--------------------------------------------------------------------------------



 



waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.
          (b) “beneficially own” or “beneficial ownership” with respect to any
securities means having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing. Without
duplicative counting of the same securities by the same holder, securities
beneficially owned by a person include securities beneficially owned by all
affiliates of such person and all other persons with whom such person would
constitute a “group” within the meaning of Section 13(d) of the Exchange Act and
the rules promulgated thereunder. Notwithstanding the foregoing, for purposes of
this Agreement, securities owned of record by affiliates of any QMLP Investor
shall not be deemed to be beneficially owned by such QMLP Investor, and such
QMLP Investor shall be deemed to beneficially own only the securities it holds
of record.
          (c) Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.
     Section 6.10 Waivers. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, or delay or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default hereunder by any
other party shall be deemed to impair any such right power or remedy, nor will
it be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.
     Section 6.11 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable, that provision will, to the extent possible, be
modified in such a manner as to be valid, legal and enforceable but so as to
retain most nearly the intent of the parties as expressed herein, and if such a
modification is not possible, that provision will be severed from this
Agreement, and in either case the validity, legality and enforceability of the
remaining provisions of this Agreement will not in any way be affected or
impaired thereby. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
     Section 6.12 Consent to Jurisdiction and Venue; Enforcement. The parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement exclusively in any federal or state court located in the

13



--------------------------------------------------------------------------------



 



State of Delaware, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in any
federal or state court located in the State of Delaware. Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 6.12, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) any claim that (i) the suit, action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
     Section 6.13 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE
PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 6.14 No Recourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
     Section 6.15 No Restraint on Director Action. Notwithstanding anything to
the contrary in this Agreement, QRC and QELP hereby acknowledge and agree that
no provision in this Agreement shall limit or otherwise restrict any
Representative of any QMLP Investor who is serving on the Board of Directors of
QMGP (“QMLP Investor Director”) with respect to any act or omission that such
QMLP Investor Director may undertake or authorize in his or her capacity as a
director of QMGP or any Subsidiary thereof, including any vote that such
individual may make as a director of QMGP with respect to any matter presented
to the Board of Directors of QMGP. The agreements set

14



--------------------------------------------------------------------------------



 



forth in this Agreement shall in no way restrict any such QMLP Investor Director
in the exercise of his or her duties as a director of QMGP or any Subsidiary
thereof. No action taken by such QMLP Investor Director in his or her capacity
as a director of QMGP or any Subsidiary thereof shall be deemed to constitute a
breach of any provision of this Agreement.
     Section 6.16 Joint and Several Liability. Notwithstanding anything to the
contrary contained in this Agreement, for purposes of this Agreement the QMLP
Investors that are affiliates of each other shall be treated as one party such
that the obligations of such QMLP Investors hereunder shall be joint and
several.
(Intentionally left blank)

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be duly
executed as of the date and year first above written.

            QUEST RESOURCE CORPORATION
      By:   /s/ David C. Lawler         Name:   David C. Lawler        Title:  
President and Chief Executive Officer     

            QUEST MIDSTREAM PARTNERS, L.P.
      By:   Quest Midstream GP, LLC,
its General Partner             By:   /s/ David C. Lawler         Name:   David
C. Lawler        Title:   President and Chief Executive Officer        QUEST
ENERGY PARTNERS, L.P.
      By:   Quest Energy GP, LLC,
its General Partner             By:   /s/ Gary Pittman         Name:   Gary
Pittman        Title:   Chairman of the Board of Directors of
Quest Energy GP, LLC     

[Signature page to Support Agreement]

 



--------------------------------------------------------------------------------



 



            SWANK MLP CONVERGENCE FUND, LP
      By:   SWANK ENERGY INCOME ADVISORS, L.P.
Its General Partner             By:   SWANK CAPITAL, LLC
Its General Partner             By:   /s/ Jerry V. Swank         Jerry V. Swank 
      Manager     

            THE CUSHING MLP OPPORTUNITY
FUND I, LP
      By:   CARBON COUNTY PARTNERS I, LP
Its General Partner             By:   CARBON COUNTY GP I, LLC
Its General Partner             By:   /s/ Jerry V. Swank         Jerry V. Swank 
      Manager     

[Signature page to Support Agreement]

 



--------------------------------------------------------------------------------



 



            BEL AIR MLP ENERGY
INFRASTRUCTURE FUND, LP
      By:   SWANK ENERGY INCOME
ADVISORS, L.P.
its investment advisor             By:   SWANK CAPITAL, LLC
Its General Partner             By:   /s/ Jerry V. Swank         Jerry V. Swank 
      Manager     

            TORTOISE CAPITAL RESOURCES
CORPORATION
      By:   /s/ Edward Russell         Edward Russell        President     

            TORTOISE GAS AND OIL
CORPORATION
      By:   /s/ Edward Russell         Edward Russell        President     

            KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
      By:   /s/ James C. Baker         James C. Baker        Executive Vice
President     

[Signature page to Support Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
QMLP INVESTORS

                      Common Units Entity   Address for Notice   Held of Record
Swank MLP Convergence
Fund, LP
  Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219     575,000  
The Cushing MLP Opportunity
Fund I, LP
  Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219     1,046,622  
Bel Air MLP Energy
Infrastructure Fund, LP
  Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219     150,000  
Tortoise Capital Resources
Corporation
  Tortoise Capital Resources
Corporation
10801 Mastin Blvd. Suite 222
Overland Park, KS 66210     1,180,946  
Tortoise Gas and Oil
Corporation
  Tortoise Gas and Oil
Corporation
10801 Mastin Blvd. Suite 222
Overland Park, KS 66210     465,000  
Kayne Anderson Energy
Development Company, as
successor to KED MME
Investment Partners, L.P.
  Kayne Anderson Energy
Development Company
1800 Avenue of the Stars,
Second Floor
Los Angeles, CA 90067     350,000  
 
           
 
  Total     3,417,568  

Sch -1

 